Title: To George Washington from the Commissioners for the Federal District, 2 August 1791
From: Commissioners for the Federal District
To: Washington, George



Sir
George Town [Md.] 2d August 1791

We have your communication of Mr Peter’s proposals for wharfing and To day had propositions from Mr George French to cut the Canal from James’s to Goose Creek and wharf the sides of the Creek, fill in and compleat the work for twenty two thousand pounds—We are not furnished with Mr Peter’s Estimate, but suppose it would amount to a large sum—On a rough estimate we expect in October we must pay between five and six thousand dollars for expences not including the compensation to be made to Majr L’Enfant for his personal Services.
Advice from the Governor of the low state of the Treasury of Virginia and the objection by the Treasurer of Maryland against issuing before the first of January, which we have attempted to obviate, make it probable that we must have recource to private credit to defray the Current expences. With this unpleasant Prospect and the uncertainty of the produce of the sales in October, we have resolved to decline entering into engagements respecting the Canal or wharfing.
The survey and Plan of the City is not in the forwardness we wish: We have hopes still given us that they will be in such a State tho not compleat, as to begin the Sales the 17th of October, especially as Mr Ellicot can be spared a month longer as he purposes

with your leave. Majr L’Enfant purposes to wait on you soon with his drafts for your confirmation, and we cannot help repeating our wish that in the new laying out Carrollsburgh and Hamburgh as little alteration and appropriation as may be, may take place, for we shall unavoidably have difficulties enough, to reconcile private interest with public views[.] The regulations for improvements must be fixed before the sales; We conceive it to be a work of some Delicacy, and we should be happy that we could furnish any useful remarks on that subject. Pressed as you are with so many different things; we cannot without reluctance request your attention to this object, but we wish to be in possession of the system in time so that we may fully understand and be able to justify it, or propose our doubts. We are Sir, with truth and respect your mo. obt Servts

Thos Johnson
Dd Stuart
Dl Carroll

